Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A (Figures 1A-1E) in the reply filed on September 27, 2022 is acknowledged.
Claims 3, 4, 8, 10, 11, 19-23, 28, 29, 32, 33, and 36-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 27, 2022.
Information Disclosure Statement
The information disclosure statement filed June 23, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The ISA for PCT/US2018/043566 has not been considered because a copy of it was not provided.
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an atrial fixation member configured to press against cardiac tissue” in claim 1 lines 2-3.  Similarly, the “atrial fixation member . . . configured to engage cardiac tissue” also invokes a Section 112(f) interpretation.  However, claim 9 adds structure to the fixation member such that it is removed from a Section 112(f) interpretation as does claim 31.  Therefore, dependent claims 2, 5-7, 12-18, 24, 25, 30, and 34 are also interpreted under Section 112(f) since they depend upon claims that invoke such an interpretation.  The corresponding structure for this the fixation member is a flange or brim (102) as described in paragraph 32 and shown in Figures 1A-1B.  It can be a mesh, braid, or laser cut stent of wires or struts as described in paragraph 35 of the specification.
It is noted that the other uses of “configured” throughout the claims does not invoke a Section 112(f) interpretation because the language is associated with sufficient structure to remove them from such an interpretation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 13 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In claim 13, the language of “the coaptation member extends along a length defined by opposing commissures of the first and second leaflets” claims the device in an implanted state such that it is a combination with a living human organism.  In order to overcome this rejection, the Examiner suggests that “extends” could be replaced with ---configured to extend---.
Claim Objections
Claims 25 and 40 are objected to because of the following informalities:  On line 1 of each of claim 25 and 40, the “articulatable arm” lacks clear antecedent basis because “articulatable arm member” was previously utilized.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9, 12, 13, 14, 16, 17, 24-26, 30, 31, 34, 35, 39, and 40 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Khairkhahan et al (US 2015/0119981; hereafter referred to as KN.  Mapping from claim 1, KN anticipates the claim language where:
The “valve repair device” as claimed is the “coaptation assistance device (80, 180, 280, 380, 480) of KN (see the figures, especially Figure 16 and paragraphs 104-105);
The “atrial fixation member configured to press against cardiac tissue proximate to a native valve annulus” as claimed is the superior edge (484) and flange adjacent thereto; 
The “coaptation member extending away from the atrial fixation member and radially inward from the atrial fixation member, the coaptation member comprising an inner portion having a coaptation surface configured to coapt with a first native leaflet during systole, an outer portion configured to displace at least a portion of a second native leaflet, and a downstream end portion, wherein the coaptation member is substantially stationary during cardiac cycles” as claimed is the portion of the frame (482) extending from the edge (484) to the base (498), and
The “plurality of clip mechanisms depending from the coaptation member, wherein each clip mechanism comprises a base portion coupled to the downstream end portion of the coaptation member, a free end portion unaffixed to the coaptation member, and an articulatable arm member extending in an upstream direction from the base portion and forming the free end portion, wherein the articulatable arm member is configured to capture a portion of either the first native leaflet or the second native leaflet between the articulatable arm member and the coaptation member” as claimed are the anchors (494) of KN.

    PNG
    media_image1.png
    585
    837
    media_image1.png
    Greyscale

Regarding claim 9, the Applicant is directed to see Figures 5A, 5B, and 13 of KN.
Regarding claim 14, the tissue anchor as claimed is/are the anchors (490) of KN.
Regarding claims 16 and 17, the claim language is met because the device of KN is collapsible such that it can be inserted into a catheter.
Regarding claim 24, the Applicant is directed to see paragraph 105 of KN.
Regarding claim 26, the coaptation member as claimed the portion of the frame (482) extending from the edge (484) to the base (498) that includes a frame structure.  The cover as claimed is best seen in Figures 5A and 16, and the clip mechanisms depending from the coaptation member as claimed are again the anchors (494) shown in Figure 16.
Claim(s) 1, 2, 5-7, 9, 13-18, 24-27, 30, 31, 34, 35, and 39-40 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Gifford et al (WO 2012/177942A2; hereafter referred to as GD.  Mapping from claim 1, GD anticipates the claim language where:
The “valve repair device” as claimed is the “apparatus” (100) of GD (see the Figures 2F3-B, 2H-1, and 2H-2);
The “atrial fixation member configured to press against cardiac tissue proximate to a native valve annulus” as claimed is the skirt (163) (see Figure 2F3-B on page 128 of the document or page 21 of the drawings and see paragraph 210) or fingers (165PF) (see Figures 2H-2 and 2H-1 on page 130 of the document or page 23 of the drawings and see paragraphs 218-219 of the specification); 
The “coaptation member extending away from the atrial fixation member and radially inward from the atrial fixation member, the coaptation member comprising an inner portion having a coaptation surface configured to coapt with a first native leaflet during systole, an outer portion configured to displace at least a portion of a second native leaflet, and a downstream end portion, wherein the coaptation member is substantially stationary during cardiac cycles” as claimed is the support (110) of GD, and
The “plurality of clip mechanisms depending from the coaptation member, wherein each clip mechanism comprises a base portion coupled to the downstream end portion of the coaptation member, a free end portion unaffixed to the coaptation member, and an articulatable arm member extending in an upstream direction from the base portion and forming the free end portion, wherein the articulatable arm member is configured to capture a portion of either the first native leaflet or the second native leaflet between the articulatable arm member and the coaptation member” as claimed are the arms (120) of GD.
                               
    PNG
    media_image2.png
    194
    196
    media_image2.png
    Greyscale
                             
    PNG
    media_image3.png
    281
    516
    media_image3.png
    Greyscale

 
Regarding claim 26, the coaptation member as claimed is the support (110) of GD (see paragraph 197 as well).  The frame is shown at least in Figures 2H-1 and 2H-2 of GD.  The cover as claimed is described at least in paragraph 206 of GD.  The clip mechanisms are the arms (120) of GD.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art are those references cited by the Applicant but not captured into the file via optical character recognition.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Any claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL PREBILIC whose telephone number is (571)272-4758. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at telephone number 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774